Title: [From Thomas Jefferson to Anthony Garvey, 2 June 1785]
From: Jefferson, Thomas
To: Garvey, Anthony


[Paris, 2 June 1785. Entry in SJL reads: “Mr. Garvey. Rouen. Inclosing Mr. Adams’s letter informing him 15. caisses and trunks, and a coach box had gone on to his address. Praying him to stop all the caisses of wine except the one with Madeira and Frontignac, and not to send the 500. bottles. I will answer his draughts for expences.” Not found. Enclosure: Adams to TJ, 27 May 1785 (first letter).]
